             Case 2:20-cv-00798-CB Document 1 Filed 06/01/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYVLANIA


 MIA MARIE VECCHIO,                               :    No. 2:20-cv-798
                                                  :
                Plaintiff,                        :
                                                  :
        v.                                        :
                                                  :
 MCGUIREWOODS LLP,                                :
                                                  :
                Defendant.                        :

                                          COMPLAINT

       Plaintiff Mia Marie Vecchio (“Ms. Vecchio”) hereby files this Complaint as follows:

                                JURISDICTION AND VENUE

       1.      Ms. Vecchio exhausted all administrative requirements and dual-filed her

administrative charge with the Equal Employment Opportunity Commission and the Pennsylvania

Human Relations Commission.

       2.      This Court has jurisdiction over this action pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”). This Court has supplemental jurisdiction

over the state law claim pursuant to the Pennsylvania Human Relations Act, 43 Pa.C.S.A. § 951,

et seq. (“PHRA”). This Court has jurisdiction over these claims under 28 U.S.C. § 1331, 28 U.S.C.

§ 1343(a)(3) and (4), and 28 U.S.C. § 1367.

                                            PARTIES

       3.      Ms. Vecchio is an adult individual residing in the Western District of Pennsylvania.

       4.      Defendant McGuireWoods LLP (“Defendant”) is a Virginia limited liability

general partnership with a principal place of business at Tower Two-Sixty, 260 Forbes Avenue,

Suite 1800, Pittsburgh, PA 15222. At all relevant times, Defendant was acting by and through its
             Case 2:20-cv-00798-CB Document 1 Filed 06/01/20 Page 2 of 6




duly authorized administrators, agents and/or employees, who at all relevant times were acting

within the course and scope of their employment, and/or in accordance with its policies, customs

and practices.

                                              FACTS

       5.        Defendant is an international law firm that employs more than 20 employees and

has an office location in downtown Pittsburgh, Pennsylvania.

       6.        Ms. Vecchio was hired by Defendant on November 13, 2017.

       7.        Ms. Vecchio was formerly employed by Defendant as a paralegal in the “Financial

Services Litigation” department and, at all relevant times, her supervisor was Kristopher Issac

deVyver (“deVyver”).

       8.        During her employment, Ms. Vecchio always received positive performance

reviews and she was never reprimanded or disciplined by Defendant for work performance.

       9.        On October 11, 2018, Ms. Vecchio was called to a meeting by John Beck (“Beck”),

even though Beck was not Ms. Vecchio’s supervisor and had no responsibilities with Defendant

for meeting and/or communicating with Ms. Vecchio.

       10.       At the meeting, Beck called Ms. Vecchio into his office, closed the door, and began

to discuss Defendant’s dress code policy and asked Ms. Vecchio whether she had read it.

       11.       Beck then began telling Ms. Vecchio that two days prior—on October 9, 2018—

Ms. Vecchio had worn leggings that were too tight and in violation of the dress code policy.

       12.       Ms. Vecchio informed Beck that she was not wearing leggings, that they were in

fact dress pants, and that she was wearing the same pants at that time.




                                                  2
             Case 2:20-cv-00798-CB Document 1 Filed 06/01/20 Page 3 of 6




       13.     Ms. Vecchio also informed Beck that she had several pairs of the same pants and

that she had worn them at least two days per week since beginning her employment with Defendant

nearly a year prior.

       14.     Ms. Vecchio further informed Beck that most of Defendant’s female staff wore the

same pants (or at least a similar style pant) to work every day.

       15.     Beck then told Ms. Vecchio that, even if that were true, he was walking behind her

the other day, that he did not like the way the pants looked on her, and that they were too tight for

her body.

       16.     Ms. Vecchio again informed Beck that most of the female staff for Defendant wore

the same pants (or at least a similar style pant) to work every day, to which Beck responded that

“maybe she should just not be wearing them.”

       17.     After leaving Beck’s office, Ms. Vecchio contacted Kate Mitchell (“Mitchell”), a

human resources officer for Defendant, and reported the incident.

       18.     With permission, Ms. Vecchio chose to work from home the following day and,

when she returned to work, no one from the “Financial Services Litigation” department would

speak to her, including deVyver.

       19.     Moreover, when Ms. Vecchio returned to work, and after she had complained to

human resources about the comments made by Beck, Ms. Vecchio began to receive less work from

the “Financial Services Litigation” department and most of her emails went unanswered.

       20.     On October 15, 2018, Mitchell told Ms. Vecchio that the “situation” with Beck had

been resolved and that no further action would be taken nor was it necessary.




                                                 3
             Case 2:20-cv-00798-CB Document 1 Filed 06/01/20 Page 4 of 6




       21.     Later, on October 15, 2018, Ms. Vecchio forwarded an email to Stacy Reyan

(“Reyan”)—Chief Human Resource Officer for Defendant—that she had previously sent to

Mitchell because Mitchell had stopped responding to her.

       22.     On October 16, 2018, deVyver called Ms. Vecchio and told her that she was being

removed from the “Financial Services Litigation” department and would be placed into a different

department for Defendant.

       23.     Ms. Vecchio attempted to seek clarification and an explanation from deVyver, but

deVyver was dismissive and quickly hung up the phone.

       24.     Ms. Vecchio was ultimately moved to the “Mortgages and Portfolio” department,

which is notorious among employees for having the worst hours and being the most difficult job

and working environment for Defendant.

       25.     In fact, on October 19, 2018, Shelby Wile (“Wile”), an employee in “Mortgages

and Portfolio” and “Financial Services Litigation” departments, told Ms. Vecchio—who

Defendant knew was studying to attend law school in addition to working—that if she could not

handle her new hours then she should update her resume.

       26.     Ms. Vecchio was never told what her new position would entail with the

“Mortgages and Portfolio” department and Defendant permitted Beck to continue his interactions

with Ms. Vecchio.

       27.     Defendant failed to provide Ms. Vecchio with training appropriate for assuming a

new position with which she had never worked.

       28.     Ms. Vecchio was terminated on November 12, 2018.

       29.     Ms. Vecchio was never disciplined or reprimanded for any alleged dress code

policy violation.



                                                4
             Case 2:20-cv-00798-CB Document 1 Filed 06/01/20 Page 5 of 6




       30.     Defendant provided Ms. Vecchio with no reason for her termination.

       31.     Upon termination, Mitchell and Steve Goodworth (“Goodworth”) told Ms. Vecchio

to leave the office immediately and that her personal belongings would be mailed to her.

       32.     Defendant then took possession of Ms. Vecchio’s phone and removed all

information related to it—such as emails and server information—and Mitchell and Goodworth

began forcibly removing Ms. Vecchio’s personal belongings from her office and threatening her.

       33.     All the threatening conduct of Mitchell and Goodworth against Ms. Vecchio was

done in the open and in full view of other employees for Defendant.

                                           COUNT I

                                  Retaliation under Title VII

       34.     All paragraphs are incorporated herein by reference.

       35.     Ms. Vecchio engaged in a protected activity by reporting in good faith her concern

of sexual harassment and/or sexually disparaging remarks that were made toward her by Beck and

she was terminated shortly after her protected conduct took place.

                                           COUNT II

                                 Retaliation under the PHRA

       36.     All paragraphs are incorporated herein by reference.

       37.     For the reasons described in connection with Count I above, Defendant retaliated

against Ms. Vecchio in violation of the PHRA.

                                    PRAYER FOR RELIEF

       WHEREFORE, Ms. Vecchio requests the following relief where applicable:

       a.      That Defendant be required to compensate her for back pay, front pay and other
               damages in the form of lost wages, and lost or reduced benefits, with interest until
               the date of any verdict as to be determined at trial;



                                                5
     Case 2:20-cv-00798-CB Document 1 Filed 06/01/20 Page 6 of 6




b.     That Defendant compensate her for all other applicable compensatory damages in
       an amount to be determined at trial;

c.     Punitive damages in an amount to be determined at trial;

d.     Attorney’s fees and costs; and

e.     All other relief this Court deems just and proper.


                                     Respectfully submitted,

                                     THE LAW OFFICES OF TIMOTHY P. O’BRIEN


                                     /s/ Alec B. Wright
                                     Alec B. Wright
                                     Pa. ID No. 316657

                                     Henry W. Oliver Building
                                     535 Smithfield Street, Suite 1025
                                     Pittsburgh, PA 15222
                                     (412) 232-4400
                                     abw@obrienlawpgh.com

                                     Counsel for Plaintiff




                                         6
